DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicants’ arguments filed January 11, 2021 have been fully considered but they are not persuasive.
The applicants’ analysis of “Claim Interpretation” (Remarks, page 7) is not persuasive.  Claim 44 is entirely structural.  Any verbs are preceded by “to” or “is to”.   For example, “power transfer circuitry is to couple the internal node to the input coupling hardware to float the source voltage”.   This language indicates a future action that occurs outside the scope of the claim.  The future action is accomplished by the structure previously recited within the claim – this structure is simply the naming of the power transfer circuitry and its location between the input/output coupling hardware.
The applicants state “the cited references do not disclose the same structure” (Remarks, page 7).  As discussed below, the structure of claim 44 is anticipated by Matan.  Since Matan discloses the same structure, the power transfer circuity “is to” complete the same future functionality.
The applicants next state that “Applicant’s claim language will be understood by one skilled in the art as providing a specific function to the structure.” (Remarks, page 7).  This statement is not accompanied by any explanation or analysis.  To which limitation are the applicants referring?  What is the functionality that the applicants contend is incorporated into the claim?  The applicants have not addressed or rebutted the “to” and “is to” analysis.  The claims have not been amended to remove the 
For claim 54, the applicants state “The Office Action fails to explain how these restrictions apply to the method of independent claim 54.  The rejection relies only on the same structure being shown, with the where[in] clauses read out of the claims for failing to provide structure.” (Remarks, page 8).  First, the wherein clauses (of claim 44) have been interpreted as failing to provide functionality (the structure is present; functionality is not).  Second, the analysis that the structural limitations of claim 44 would not import functionality into the claims would not apply to method claim 54 (which is explicitly functional).  It is unclear what the applicants are asking for here.  
Matan discloses the structure of claim 44, were the power transfer circuitry comprises switches (S2, S3) to “selectively couple” their inputs/outputs.  Thus, Matan discloses selectively coupling (via S2) the internal node to input coupling hardware.  Similarly Matan discloses selectively coupling (via S3) the internal node to output coupling hardware.  The last two method steps (detecting a power change and controlling the power transfer circuitry in response to it) have been cited in the art rejection of claim 44 (i.e. as expressly disclosed functionality within the apparatus claim).

Regarding the art rejection of claim 44, the applicants express confusion as to how there can be a conductor between Matan’s switches S2 and S4.  It is unclear why the applicants focus their remarks on the switch control signal line Q.  Matan discloses 
The applicants do not separately argue against the art rejection of method claim 54.
Regarding the listed dependent claims, the applicants only point back to the “internal node” argument for claim 44.  The applicants do not separately argue for the allowability of the limitations of this dependent claims.
The art rejections are maintained.
Claim Objections
Claim 44 is objected to because the “power transfer circuitry” paragraph is unclear.
The phrase “to selectively couple the input coupling hardware to the energy source” is incorrect.  The power transfer circuitry couples the input coupling hardware to the internal node.  The input coupling hardware and energy source have a fixed connection (no switch).
The use of commas is unclear.  The amended phrase of “between the input coupling hardware and the output coupling hardware” is placed between two commas, which creates a sentence fragment with no clearly defined subject.  There limitation that precedes this amendment contains five nouns.  This “between” clause should define the internal node, but it is not grammatically connected to the internal node.  

Claim 54 is objected to because the first two “selectively coupling” method steps are unclear.  The phrase “selectively coupling to an energy source with input coupling hardware to power transfer circuitry to receive input power to an internal node with the power transfer circuitry from the energy sources” is unclear and needlessly confusing.  There are four parts (energy source, input coupling hardware, power transfer circuitry, internal node).  The “selectively coupling” refers to the power transfer circuitry and should not include a description of how the energy source is coupled to the input coupling hardware.  The same analysis applies to the second method step.  The applicants are requested to review both paragraphs for clarity and proper grammar.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 44-48 and 54-58 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matan (US 2005/0057215).
With respect to claim 44, Matan discloses an apparatus to transfer power (fig 2, 7; par 25-28, 34), comprising: 

output coupling hardware (S4) to selectively couple to a load to provide an output power to the load including an output current and an output voltage; and 
power transfer circuitry (200 and the conductor between S2 and S3) to selectively couple the input coupling hardware to the energy source to receive the input power to an internal node within the power transfer circuitry (power from “IN” is provided, through S1 to the “node” between S2 and S3), between the input coupling hardware and the output coupling hardware (the node between S2 and S3 is “between” S1 and S4), continuously detect a power change of the input power (par 27; the power transfer circuitry detects the “power change” that is the inversion of the DC power from the solar energy), and selectively couple the output coupling hardware to the load to provide the output power from the internal node with a magnitude at least partially dependent on the continuously detected power change (S4 is controlled “at least partially dependent” on the AC waveform of the power change of the input power; power passed to Vout through S4 is taken from the “internal node” between S2 and S3); 
wherein the power transfer circuitry is to couple the internal node to the input coupling hardware (S2 couples S1 to the node between S2-S3) to float the source voltage at the input coupling hardware to an output level of the energy source (see below), 
wherein the source current is to follow the source voltage (see below); and 

 wherein the output current is to follow the output voltage (see below).  
Matan discloses an apparatus that transfers power between an input and an output with an “internal node” in between.  The reference shows “input coupling hardware” (S1) and “output coupling hardware (S4) to selectively couple the energy source to an internal node and to selectively couple the internal node to the load.  Matan discloses that the energy source provides a DC power that is changed by the inverter.  This power change is continuously detected and forms the basis for hardware timing (par 27).
The last four wherein clauses are interpreted as reciting the effect that the previous structure/functionality has on the input/output voltage and current.  Support for this can be found in that the claim does not recite any internal structure of the power transfer circuitry.  There is no distinct structure or functional step that creates the floating voltages.  The claim defines the power transfer circuitry by three distinct functional limitations.  The wherein clauses do not indicate that its wording is intended to be an additional functional limitation (in other words, the wherein clauses are not narrowing functionally).  There is no indication in the claim that the structure necessary to complete the original three functionalities cannot also complete the wherein clause statements (in other words, the wherein clauses are not narrowing structurally).  The 
Additional support can be found in the language of the claim.  These floating voltage phrases are presented in a wherein clause (not a method step; not a structural limitation defining how the power transfer circuitry is built or constructed).  And these phrases still use the phrase “is to couple” and “to float”.  This suggests that the voltages float as a natural consequence (inherent result) of the preceding limitations.  As Matan discloses the coupling hardware and the power transfer circuitry, it is interpreted as producing the same floating voltage benefit.  
Lastly, it is noted that when the power transfer circuitry selectively couples the input coupling hardware to the energy source, these two components will be connected by a short circuit (a conductor with no intervening components).  Thus, they would exist at the same voltage. This makes any one component “is to float” at the voltage level of the other.  The same analysis applies to the output coupling hardware and load.
The claim is written broadly to only refer to the input/output hardware of the transfer circuitry.  The claim omits any description of what is found within the transfer circuitry.  Using switches to selectively connect a source to a load (through some undefined transfer circuitry) is not patentable over the prior art.  The applicants have not addressed or rebutted this analysis. 
With respect to claim 45, Matan discloses the input coupling hardware is to selectively couple to multiple energy sources (fig 1 shows multiple sources 10), including energy sources that provide at least one of different source current or different 
With respect to claim 46, Matan discloses the output coupling hardware is to selectively couple to multiple loads (fig 1, items 30, 40) with at least one of different output current or different output voltage to the different loads.  
Regarding claims 45-46, the claims do not require that multiple sources or loads are connected to the apparatus at the same time.  The phrase “is to selectively couple” does not require the use of multiple sources/loads or even the specific structure of one coupling mechanism per source/load (so that they can be individually selected).  
With respect to claim 47, Matan discloses: a power transfer manager (100) includes load profiles, the load profiles to indicate an output voltage and output current for each load, where the power transfer circuitry is to provide the output power in accordance with the load profile of the load (the frequency at which the switches S1-4 are toggled determines the output power provided to the load; this output power matches what is required and thus is “in accordance with the load profile”).  
Claim 47 does not define a memory to store the profiles or any type of load identification mechanism for the manager to detect which load is actually connected to know which load profile to use.  The language of the claim does not distinguish over the fact that Matan’s system operates to provide the proper voltage/current to its load.  Since it does so, it has been programmed with the proper “load profile” to do so.
With respect to claim 48, Matan discloses the power transfer circuitry is to provide the output power as an output current at an output voltage (par 27; the output voltage is set as that of C2), or as an output voltage at an output current.  
. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 49 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matan in view of Bower (US 2003/0111103).
Matan discloses the apparatus of claim 44 and method of claim 54, but does not expressly disclose a transceiver.  Bower discloses a solar power apparatus comprising a transceiver to communicate with a remote management entity, including send status information about the power transfer circuitry and receive configuration information to configure the power transfer circuitry (par 44).
Matan and Bower are analogous because they are from the same field of endeavor, namely solar power systems.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to modify the Matan apparatus to include a transceiver, as taught by Bower.  The motivation for doing so would have been to communicate information. 
.
Claims 50 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matan in view of Larrabee (US 4,204,147).
Matan discloses the apparatus of claim 44 and method of claim 54, but does not expressly disclose an impedance controller.  Larrabee discloses a solar power system (fig 1; col. 2) comprising: an impedance controller to dynamically control impedance of the input to match impedance of the energy source and dynamically control impedance of the output to match impedance of the load (lines 21-33).
Larrabee discloses a transfer circuit to match the impedance of the source to that of the load.  This would be the same as matching the impedance of the source to the transfer circuit and the transfer circuit to the load (they’re all equal).
Claims 50 and 60 broadly indicate that the only structure in the apparatus is “coupling hardware”.  This refers to the switches at the input and output (to selectively couple the source and load).  The claims do not detail any other circuitry within the “hardware” that has impedance properties or adjustable impedance properties. 
Allowable Subject Matter
Claims 51-53 and 61-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 51, the prior art does not teach or suggest the apparatus of claim 44, further comprising the two transformers and their placement, as recited in claim 51.  Claims 52-53 depend from claim 51.
 Regarding claim 61, the prior art does not teach or suggest the method of claim 54, further comprising the method steps of electrically isolating with two transformers, as recited in claim 61.  Claims 62-63 depend from claim 61.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.